      Case 3:19-cv-04746-LC-HTC Document 155 Filed 08/05/21 Page 1 of 2


                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

PLEADRO JERMAINE SCOTT,
      Plaintiff,

v.                                                 Case No. 3:19cv4746-LC-HTC

C. CROSBY, et al.,
     Defendants.
_____________________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on July 28, 2021

(ECF No. 154).        The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of the

timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 154) is

adopted and incorporated by reference in this order.

      2.     Defendants Mitchell and Wall’s motion for summary judgment (ECF

Doc. 134) is GRANTED.
    Case 3:19-cv-04746-LC-HTC Document 155 Filed 08/05/21 Page 2 of 2


                                                                   Page 2 of 2

     3.   Judgment is entered in favor of Mitchell and Wall.

     4.   The clerk is directed to close this case.

     DONE AND ORDERED this 5th day of August 2021.



                              s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4746-LC-HTC
